DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
The following is a final Office Action in response to Applicant’s communications received on April 1, 2021. Claims 21, 25-31 and 35-38 have been amended, and claims 1-20 have been previously canceled. 
Currently, Claims 21-38 are pending, and claims 21 and 29 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112 (f) claim interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to 21, 25-31 and 35-38 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 21-38 has been maintained.


Response to Arguments
Applicant’s arguments field on April 1, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims of the present application are analogous to Example 39 of the Subject Matter Eligibility Examples published January 7, 2019 in connection with the Guidance.
 In contrast, Applicant’s invention aims to solve an entrepreneurial problem—“processing transactional data” by regenerating a set of possible valid credit card number that contain the credit card number suffix associated with the multiple transactions of the aggregated transaction data, extracting from the received available transaction data same type transaction data based on the at least one transaction type, concatenating the same type transaction data with the regenerated set of possible valid credit card numbers to for concatenated credit card numbers, and mapping the concatenated credit card numbers to one or more indices of a hash table, wherein the mapping is prioritized toward indices associated with real transactions. Even though the processes may be complicate, but there is no technical features show that these limitations reflect an improvement to the functioning of a computer itself, or an improvement to the data structure. 



In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that even assuming, arguendo, the pending claims were deemed not eligible at the first prong, the claims are still eligible at the second prong of the Step 2A analysis. The pending claims integrate any alleged judicial exception into a practical application.
In response to Applicant’s arguments, the Examiner respectfully disagrees. For a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance. Here, beyond the abstract idea, the claims recite the additional elements of “a processor” for executing instructions, and “a non-transitory computer readable memory” for storing program code, and “a data structure” of aggregated transaction data, are no more than generic computer components. The additional elements are recited at a high level of generality and merely invoked as tools for performing generic computer functions including receiving, storing, and transmitting information over a network. These additional elements, when considered individually and as an ordered combination, do not reflect an improvement to the functioning of the claimed computer system, or another technology or technical field. Applies or uses a judicial exception to effect a commercial transaction with a computerized system is no more than adding the word “apply it” or using “a particular machine” with an abstract idea. These limitations neither effect a transformation or reduction of a particular article to a different state or thing, nor apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effect designed to monopolize the exception. Accordingly, the additional elements do not integrate the judicial exception into a practical application.


In the Remarks on page 15, Applicant argues that Flitcroft fails to teach or suggest “a computerized data processing system for using a credit card number suffix associated with a cardholder to build an updated data structure of aggregated transaction data that supports execution of cardholder search queries based on a variable length input credit card number suffix...”
In response to Applicant’s arguments, the Examiner respectfully disagrees. Flitcroft discloses a system for implementing the limited use credit card for processing remote credit card transaction; a general purpose database for storing information regarding customers’ accounts, such as information regarding various conditions which apply to each customers’ account. This 


In the Remarks on page 16, Applicant argues that neither of Takayama, Gueta, Liu or Patil fails to teach or suggest “regenerating, based on the credit card number suffix associated with the cardholder, a set of possible valid credit card numbers for the cardholder that each contain the credit card number suffix associated with the cardholder…”
In response to Applicant’s arguments, the Examiner respectfully disagrees. Flitcroft discloses generating additional single use credit card numbers for respective transactions; the disposable credit card could be limited to use geographically, to a use, to an amount, to a frequency of use, to an expiration date; and the master credit card holder would be provided with either a plurality of single use additional credit card numbers or multiple-use credit card numbers or a mixture of single and multiple-use credit cards (see ¶ 56-60). Thus, Flitcroft teaches regenerating a plurality of single use additional credit card numbers or multiple-use credit card numbers for the master credit card holder by using a range of numbers (variable length) or portions of the credit card number (suffix) to generate a list of unique limited use numbers.

Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Flitcroft teaches the limitations in the form of Applicant claimed.

Claim Rejections - 35 U$C § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicants regards as the invention.
Regarding claim 31, the claim recites “the improved data structure” is insufficient antecedent basis for this limitation.


Claim Rejections - 35 U$C § 101
The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claims 21-28 are directed to a computerized data processing system comprising a data processor and non-transitory computer readable memory, which falls within the statutory category of a machine; and claims 29-38 are directed to a method for building and updating a data structure, which falls within the statutory category of a process. Thus, Step 1 is satisfied.
See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Taking claim 21 and its dependent claims as representative, claim 21 recites the limitations of “access a data structure of aggregated transaction data received from a plurality of different data collection mechanisms including merchant processor, acquiring banks, issuing banks, retailer direct feeds, and credit card networks, receive a credit card number suffix associated with a cardholder and with multiple transactions of the aggregated transaction data…, receive available transaction data for the cardholder, regenerate a set of possible valid credit card numbers for the cardholder that each contain the credit card number suffix associated with the multiple transactions of the aggregated transaction data, extract from the received available transaction data…, concatenate the same type transaction data with the regenerated set of possible valid credit card numbers to form concatenated credit card number, map the concatenated credit card number to one or more indices of a hash table, determine if the received available transaction data is already in the data structure of aggregated transaction data at locations corresponding to the one or more indices, identify an indices-based cardholder identifier associated with such locations and associating the indices-based cardholder identifier with the received suffix of the credit card number associated with multi-transaction; applying a similarity function to the data structure to identify a data record having the most similar transaction data, updating the data structure of aggregated transaction data to add transaction data that was not already in the data structure of aggregated of aggregated transaction data, updating the weight value associated with the stored received available transaction data at least in part using the similarity function, identifying a similarity-based cardholder identifier associated with the most similar data record and associating the similarity-based cardholder identifier with the credit card number suffix associated with the multiple transactions of the aggregated transaction See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; See 2019 Revised Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, the claims recite the additional elements of “a processor” for executing instructions, and “a non-transitory computer readable memory” for storing program code, and “a data structure” of aggregated transaction data, are no more than generic computer components. The additional elements are recited at a high level of generality and merely invoked as tools for performing generic computer functions including receiving, storing, and transmitting information over a network. These additional elements, when considered individually and as an ordered combination, do not reflect an improvement to the functioning of the claimed computer system, or another technology or technical field. Applies or uses a judicial exception to effect a commercial transaction with a computerized system is no more than adding the word “apply it” or using “a particular machine” with an abstract idea. These limitations neither effect a transformation or reduction of a particular article to a different state or thing, nor apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B. 
Here, the claims recite the additional elements of “a processor” for executing instructions, and “a non-transitory computer readable memory” for storing program code, and “a data structure” of aggregated transaction data, are no more than generic computer components. The additional elements are recited at a high level of generality and merely invoked as tools for performing generic computer functions including receiving, storing, and transmitting information over a network. For example, the data processor system may perform the steps of receiving credit card information, updating the data structure, storing the data structure and storing buying fingerprint in the memory, and transmitting a marketing action...; however, receiving, updating, storing data (i.e. buying fingerprint) and updating transaction data to the data structure, which have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05(d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). The Specification supports the view of implementing this method using a computer is well-known in the art, such as “It is appreciated that a person skilled in the relevant art knows how to program and implement the methods according to the present disclosure using any suitable computer system or network architecture.” (See ¶ 21). Thus, generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea. Further, claims for instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks do not make an abstract idea patent-eligible. See Alice, 134 S. Ct. at 2359-60 (holding patent-ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea…using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions”; Ultramercial, 772 F.3d at 716 (“Adding routine[,] additional steps . . . do not transform an otherwise abstract idea into patent-eligible subject matter.”); Bancorp, 687 F.3d at 1274, 1278 (appending generic computer components does not “salvage an otherwise patent-ineligible  process”); CyberSource, 654 F.3d at 1375 (“[T]he incidental use of a computer to perform the [claimed process] does not impose a sufficiently meaningful limitation on the claim’s scope.”).
For the foregoing reasons, claims 21-28 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims - method claims 29-38 parallel claims 21-28 similarly covers claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, these elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 28-32 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flitcroft et al., (US 2003/0028481, hereinafter: Flitcroft), and in view of Takayama et al., (US 2004/0039919, hereinafter: Takayama), and further in view of Gueta et al., (US 2011/0029657, hereinafter: Gueta), and Liu et al., (US 2010/0287099, hereinafter: Liu). 

Regarding Claim 21, Flitcroft discloses a computerized data processing system for using a credit card number suffix (portion of the credit card number) associated with a cardholder to build an updated data structure of aggregated transaction data that supports execution of cardholder search queries based on a variable length input credit card number suffix (see ¶ 9, ¶ 54-56, ¶ 69-72, ¶ 81-87, ¶ 101, ¶ 214), the computerized data processing system comprising a data processor and non-transitory computer readable memory including program code, the program code being executed by the data processor cause the computerized data processing system (see ¶ 51, ¶ 68 and ¶ 92) to: 
access a data structure of aggregated transaction data received from a plurality of different data collection mechanisms including merchant processors, acquiring banks, issuing banks, retailer direct feeds, and credit card networks (see Fig. 10, # 1002; ¶ 69-70, ¶ 92, ¶ 190, ¶ 214 and ¶ 219): 

receive available transaction data for the cardholder (see ¶ 15, ¶ 69, ¶ 185, ¶ 190, ¶ 234); 
regenerate, based on the credit card number suffix associated with the cardholder, a set of possible valid credit card numbers for the cardholder that each contain the credit card number suffix associated with the cardholder and with the multiple transactions of the aggregated transaction data (see ¶ 56-60, ¶ 72, ¶ 83, ¶ 87-89, ¶ 141, ¶ 157, ¶ 205-207, ¶ 210-214);
determine if the received available transaction data is already in the data structure of aggregated transaction data at locations corresponding to the one or more indices (see Fig. 3; Fig. 12, # 1206;  ¶ 88-90, ¶ 136, ¶ 184 and ¶ 233-234); 
if the received available transaction data is already in the data structure of aggregated transaction data at locations corresponding to one of the indices, identifying an indices-based cardholder identifier associated with such locations and associate the indices-based cardholder identifier with the received credit card number suffix associated with the cardholder and with the multiple transactions (see Fig. 12, # 1208; ¶ 14-15, ¶ 84-85, ¶ 95, ¶ 103, ¶ 136, ¶ 175 and ¶ 190); and 
if the received available transaction data is not already in the data structure of aggregated transaction data at locations corresponding to one of the indices, modify the data structure of aggregated transaction data to create the updated data structure by performing the following (see Fig. 3, Fig. 12, # 1210; ¶ 9, ¶ 90-92, ¶ 101 and ¶ 240), 
updating the data structure of aggregated transaction data to add transaction data that was not already in the data structure of aggregated transaction data (see ¶ 101, ¶ 173, ¶ 192, ¶ 207, and ¶ 235).



Flitcroft does not explicitly disclose the following limitations; however, Takayama in an analogous art for authenticating electronic process discloses
extract from the received available transaction data same type transaction data based on the at least one transaction type (see Abstract; ¶ 141, ¶ 182, ¶ 212 and ¶ 273); 
concatenate the same type transaction data with the regenerated set of possible valid credit card numbers for the cardholder to form concatenated credit card numbers (see ¶ 182, ¶ 346 and ¶ 384); 
map the concatenated credit card numbers to one or more indices of a hash table, wherein the mapping is prioritized toward indices associated with real transactions (see ¶ 84, ¶ 103, ¶ 134, ¶ 136, ¶ 140-141, ¶ 162, ¶ 248 and ¶ 383). 2 of 9 LEGAL02/39222951viAppl. No.: 13/991,807 Amdt. dated March 6, 2020 Attorney Docket No.: 058407/434208 Reply to Office Action of September 6, 2019 
It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft to include features as taught by Takayama in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Flitcroft discloses the random allocation process used to generate lists of unique limited used numbers from a range of numbers in which either the entire number or portions of the account number are varied, the allocation can include combinations of all or part of the account 
Flitcroft and Takayama does not explicitly disclose the following limitations; however, Gueta in an analogous art for tracking transactions discloses
applying a similarity function to the data structure of aggregated transaction data to identify a most similar data record (see ¶ 44); 
identifying a similarity-based cardholder identifier associated with the most similar data record and associating the similarity-based cardholder identifier with the credit card number suffix associated with the cardholder and with the multiple transactions of the aggregated transaction data (see ¶ 42-44 and ¶ 49-50).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama to include features as taught by Gueta in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Flitcroft discloses limitations on the use of the credit card numbers, i.e., transaction value, and number of transactions can be stored within a database (data structure) held by the card issuer and used to check that the transaction falls within these limitations during the authorization process; and the software system receives transaction details from a merchant can access to a database that contains additional information to identify the associated account of means of settlement and specific limitations relating to the use of limited user cards. During an authorization the associated account number need not be identified provided each limited use account is updated whenever the status of the associated account changes (see ¶ 100 and ¶ 190).
Flitcroft, Takayama and Gueta do not explicitly disclose the following limitations; however, Liu in an analogous art for fraud prevention discloses


updating the weight value associated with the stored received available transaction data at least in part using the similarity function (see ¶ 5, ¶ 29, ¶ 70, ¶ 86-88 and ¶ 144).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama and Gueta to include features as taught by Liu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for transaction handling, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 22, Flitcroft and Takayama do not explicitly disclose the following limitations; however, Gueta discloses the computerized data processing system of claim 21, wherein the most similar data record is identified, by the data processor, using a cosine function (see ¶ 44).  It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama to include features as taught by Gueta in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding Claim 25, Flitcroft does not explicitly disclose the following limitations; however, Takayama discloses the computerized data processing system of claim 21, wherein the data structure of aggregated transaction data defines cardholder profiles comprising a hashing representation of a credit card number and one or more of cardholder email, start date, end date, registration data, birthdate, name on card, first activity date, last activity date, card type, address, city, state, zip code, and country code (see ¶ 61, ¶ ¶ 136-137). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft to include features as taught by Takayama in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 26, Flitcroft discloses the computerized data processing system of claim 21, wherein the data structure of aggregated transaction data define cardholder profiles that describe a cardholder buying fingerprint (see ¶ 133 and ¶ 204).  

Regarding Claim 29, Flitcroft discloses a method using a credit card number suffix (portion of the credit card number) associated with a cardholder to build an updated data structure of aggregated transaction data that supports execution of cardholder search queries based on a variable length input credit card number suffix with a computerized data processing system (see ¶ 9, ¶ 54-56, ¶ 69-72, ¶ 81-87, ¶ 101, ¶ 214), wherein the computerized data processing system comprises a data processor and non- transitory computer readable memory (see ¶ 51, ¶ 68 and ¶ 92), the method comprising: 
accessing a data structure of aggregated transaction data received from a plurality of different data collection mechanisms including merchant processors, acquiring banks, issuing 
receiving the credit card number suffix associated with the cardholder and with multiple transactions of the aggregated transaction data, wherein the multiple transactions are associated with at least one transaction type (see Fig. 10, # 1004; ¶ 15, ¶ 69 ¶ 107, ¶ 184-185); 
receiving available transaction data for the cardholder (see ¶ 15, ¶ 69, ¶ 185, ¶ 190, ¶ 234); and
regenerating, based on the credit card number suffix associated with the cardholder, a set of possible valid credit card numbers for the cardholder that each contain the credit card number suffix associated with the cardholder and with the multiple transactions of the aggregated transaction data (see ¶ 56-60, ¶ 72, ¶ 83, ¶ 87-89, ¶ 141, ¶ 157, ¶ 205-207, ¶ 210-214).
 
Flitcroft discloses the credit card has multiple numbers can be tracked using a device the covers one or more portions of the card, the device can cover the numbers until they are used. After each use, the corresponding covering is removed or scratched off to indicate that the number has been used (see ¶ 110-111). Flitcroft further discloses the allocation process is mapping the process in which a single use number is randomly selected and then assigned to a selected account holder. Each assigned single use number is then removed from the sequence of available numbers before the next allocation (see ¶ 89-90). 
Flitcroft does not explicitly disclose the following limitations; however, Takayama in an analogous art for authenticating electronic process discloses
extracting from the received available transaction data, using the data processor, same type transaction data based on the at least one transaction type (see Abstract; ¶ 141, ¶ 182, ¶ 212 and ¶ 273); 
concatenating, with the data processor, the same type transaction data with the regenerated set of possible valid credit card numbers for the cardholder to form concatenated credit card numbers (see ¶ ¶ 182, ¶ 346 and ¶ 384); 

It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft to include features as taught by Takayama in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Flitcroft discloses limitations on the use of the credit card numbers, i.e., transaction value, and number of transactions can be stored within a database (data structure) held by the card issuer and used to check that the transaction falls within these limitations during the authorization process; and the software system receives transaction details from a merchant can access to a database that contains additional information to identify the associated account of means of settlement and specific limitations relating to the use of limited user cards. During an authorization the associated account number need not be identified provided each limited use account is updated whenever the status of the associated account changes (see ¶ 100 and ¶ 190).
Flitcroft, Takayama and Gueta do not explicitly disclose the following limitations; however, Liu in an analogous art for fraud prevention discloses
storing, in the data structure of aggregated transaction data at locations corresponding to the one or more indices, the received available transaction data and a weight value associated with the received available transaction data (see ¶ 39, ¶ 46, ¶ 73, ¶ 86: The rules optimization service will apply various optimization techniques to the issuer’s transaction data to produce an optimized set in response to each request. Transaction data from the issuer’s peers can be stored in a local card database, such as card database 1432, a local real time decisioning index table, such as real time decisioning index table 1434, and a local real time decisioning rules table; the request may further optimize business rules for handling transactions in a payment processing system to reduce fraud by including both optimization parameters and a desired filtering criteria 

Regarding Claim 30, Flitcroft discloses the method of claim 29, further comprising: 
determining, with the data processor, if the received available transaction data is already in the data structure of aggregated transaction data at locations corresponding to the one or more indices (see Fig. 3; Fig. 12, # 1206; ¶ 88-90, ¶ 136, ¶ 184 and ¶ 234); andAttorney Docket No.: 058407/434208 Reply to Office Action of September 6, 2019 
if the received available transaction data is determined to be already in the data structure of aggregated transaction data at locations corresponding to one of the indices, identifying an indices-based cardholder identifier associated with such locations and associating the indices-based cardholder identifier with the received credit card number suffix associated with the cardholder and with the multiple transactions (see Fig. 12, # 1208; ¶ 14-15, ¶ 84-85, ¶ 95, ¶ 103, ¶ 136, ¶ 175 and ¶ 190).  

Regarding Claim 31, Flitcroft discloses the method of claim 29, further comprising: 
determining, with the data processor, if the received available transaction data is already in the data structure of aggregated transaction data at locations corresponding to the one or more indices (see Fig. 3; Fig. 12, # 1206; ¶ 88-90, ¶ 136, ¶ 184 and ¶ 234); and 
if the received available transaction data is determined to be not already in the data structure of aggregated transaction data at locations corresponding to the one or more indices, modify the data structure of aggregated transaction data to create the updated data structure by performing the following (see Fig. 3, Fig. 12, # 1210; ¶ 9, ¶ 90-92, ¶ 101 and ¶ 240); 

Flitcroft discloses the random allocation process used to generate lists of unique limited used numbers from a range of numbers in which either the entire number or portions of the account number are varied, the allocation can include combinations of all or part of the account number together will all or part of additional information that identifies the card and is passed on by the merchant (see ¶ 87).
Flitcroft and Takayama does not explicitly disclose the following limitations; however, Gueta in an analogous art for tracking transactions discloses
applying, with the data processor, a similarity function to the data structure of aggregated transaction data to identify a most similar data record (see ¶ 44), 
identifying a similarity-based cardholder identifier associated with the most similar data record and associating the similarity-based cardholder identifier with the credit card number suffix associated with the multiple transactions of the aggregated transaction data (see ¶ 42-44 and ¶ 49-50).
It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama to include features as taught by Gueta in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 32, Flitcroft and Takayama do not explicitly disclose the following limitations; however, Gueta discloses the method of claim 31, wherein the most similar data record is identified, by the data processor, using a cosine function (see ¶ 44).  It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama to include features as taught by Gueta in order to gain the commonly 

Regarding Claim 36, Flitcroft discloses the method of claim 29, wherein the data structure defines cardholder profiles that describe a cardholder buying fingerprint (see ¶ 133 and ¶ 204).  

Regarding Claim 35, , Flitcroft does not explicitly disclose the following limitations; however, Takayama discloses the method of claim 29, wherein the data structure of aggregated transaction data defines cardholder profiles comprising a hashing representation of a credit card number and one or more of cardholder email, start date, end date, registration data, birthdate, name on card, first activity date, last activity date, card type, address, city, state, zip code, and country code (see ¶ 61, ¶ ¶ 136-137). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft to include features as taught by Takayama in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23, 24, 27, 28, 33, 34, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flitcroft in view of Takayama, Gueta and Liu as applied to claims 21-22, 25-26, 28-32 and 35-36 above, and further in view of Patil et al., (US 2009/0144213, hereinafter: Patil). 

Regarding Claim 23, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil in an analogous art for graphic pattern recognition discloses the computerized data processing system of claim 21, wherein the most similar data record is identified, by the data processor, using a pattern recognition algorithm, including at least one of unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, association rules learning, Bayesian learning, solving for probabilistic graphical models (see ¶ 43 and ¶ 51). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 24, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses the computerized data processing system of claim 23, wherein the pattern recognition algorithm is an unsupervised learning algorithm, a supervised learning algorithm, a semi-supervised learning algorithm, a reinforcement learning algorithm, an association rules learning algorithm, a Bayesian learning algorithm, or an algorithm for solving for probabilistic graphical models (see ¶ 43 and ¶ 51). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding Claim 27, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses the computerized data processing system of claim 21, wherein the data structure of aggregated transaction data defines cardholder profiles and to define a social network among the cardholder profiles (see ¶ 3).  It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 28, Flitcroft discloses the computerized data processing system of claim 21, wherein the non-transitory computer readable memory and program code, with the data processor, cause the computerized data processing system to: 
create a buying fingerprint for each of the plurality of cardholder identifiers based on the aggregated transactional data and on the clusters (see ¶ 133 and ¶ 204), and 
store the buying fingerprint in the data structure of aggregated transaction data associated with each of the plurality of cardholder identifiers (see ¶ 70, ¶ 175 and ¶ 324).
Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses 
apply data clustering strategies and pattern recognition algorithms to the data structure of aggregated transaction data to classify a plurality of cardholder identifiers into clusters based on the aggregated transactional data (see ¶ 41-47 and ¶ 50). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 33, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses the method of claim 31, wherein the most similar data record is identified, by the data processor, using a pattern recognition algorithm, including at least one of unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, association rules learning, Bayesian learning, solving for probabilistic graphical models (see ¶ 43 and ¶ 51). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding Claim 34, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses the method of claim 33, wherein the pattern recognition algorithm is an unsupervised learning algorithm, a supervised learning algorithm, a semi-supervised learning algorithm, a reinforcement learning algorithm, an association rules learning algorithm, a Bayesian learning algorithm, or an algorithm for solving for probabilistic graphical models (see ¶ 43 and ¶ 51). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claim 37, Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses the method of claim 29, wherein the data structure of aggregated transaction data defines cardholder profiles and to define a social network among the cardholder profiles (see ¶ 3).  It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to 
 Regarding Claim 38, Flitcroft discloses the method of claim 29, wherein the non-transitory computer readable memory and program code, with the data processor, cause the computerized data processing system to: 
create a buying fingerprint for each of the plurality of cardholder identifiers based on the aggregated transactional data and on the clusters (see ¶ 133 and ¶ 204); and 
store the buying fingerprint in the data structure of aggregated transaction data associated with each of the plurality of cardholder identifiers (see ¶ 70, ¶ 175 and ¶ 324).

Flitcroft, Takayama, Gueta and Liu do not explicitly disclose the following limitations; however, Patil discloses 
apply data clustering strategies and pattern recognition algorithms to the data structure of aggregated transaction data to classify a plurality of cardholder identifiers into clusters based on the aggregated transactional data (see ¶ 41-47 and ¶ 50). It would have been obvious to one of ordinary skill at the time of the invention to modify the system of Flitcroft and in view of Takayama, Gueta and Liu to include features as taught by Patil in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a commonly testified solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merz et al., (US 2009/0171955) discloses a method for storing weighted metrics comprise the transaction data in a partitioned index organized table of a database.
Aaron et al., (US 2008/0164308) discloses a method for credit card transaction authorization based on credit card location information and wireless terminal that is associated with a cardholder.
Kawahara (US 2005/0246181) discloses a method for authorizing credit card payment via the Internet for purchasing a product or service by generating a temporary number in association with the credit cardholder using part of the credit card number and the attribute information.
Walker et al., (US 6163771) discloses a method for generating transaction-specific financial account number and providing a high level of security for financial transactions, particularly credit card transactions.
“Understand Consumer Tempo to Improve Marketing Results”, by Mollie Cameron and Leigh Nichols, 2008 First Data Corporation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624